DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9, 10, 13-15, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crain et al (US 2011/0049437) in view of Kim et al (US 2012/0121891).
Re claim 1, Crain et al discloses electromagnetic shield comprising: (a) a substrate [0010];
(b) a conductive additive (metal)[0026], (carbon)[0029]; and
(c) a binder incorporated with the conductive additive and deposited on the substrate [0010], but does not disclose the conductive additive comprising reduced graphene oxide sheets having width length or both of about 0.3 µm to about 10 µm.
Re claim 2, wherein the substrate comprises a plastic, a metal, a glass, a fabric, or any combination thereof [0044].
Re claim 3, wherein the metal comprises copper, aluminum [0027], steel, stainless steel, beryllium, bismuth, chromium, cobalt, gallium, gold, indium, iron, lead, magnesium, nickel, silver, titanium, tin, zinc, or any combination thereof.
Re claim 4, wherein the plastic comprises a thermoplastic [0045].


Re claim 6, wherein the conductive additive comprises a carbon-based additive [0029].
Re claim 9, wherein the carbon-based additive comprises nanoplatelets, nanofibers, nanotubes [0029], nanoparticles, nanorods, nanowires, nanoflowers, nanoflakes, nanofibers, nanoplatelets, nanoribbons, nanocubes, bipyramids, nanodiscs, nanoplates, nanodendrites, nanoleaves, nanospheres, quantum spheres, quantum dots, nanosprings, nanosheets, or any combination thereof.
Re claim 10, wherein the carbon-based additive comprises, graphite, graphene, reduced graphene, graphene oxide, carbon black [0029], cabot carbon, a carbon nanotube [0029], a functionalized carbon nanotube, or any combination thereof.
Re claim 13, wherein the binder comprises a polymeric binder [0013].
Re claim 14, wherein the polymeric binder comprises styrene butadiene rubber, polyvinylidene fluoride, polytetrafluoroethylene, polyvinyl pyrrolidone, ethyl cellulose [0013], polyurethane, polyester, carboxymethyl cellulose, polyurethane, polyester, polyvinyl alcohol, or any combination thereof.
Re claim 15, the electromagnetic shield having a thickness of about 10 um to about 2,000 um [0049].
The teaching as discussed above does not disclose wherein the carbon nanotube has a length of about 0.25 um to about 4 um (re claim 21), wherein the carbon nanotube has a specific surface area of greater than about 60 m2/g (re claim 22}, wherein the carbon-based additive has a mean particle size of about 2 um to about 30 um (re claim 23), wherein the carbon-based additive has a specific surface area of about 2 m?/g to about 16 m2/g (re claim 24), wherein at least one of the graphene and the graphene oxide has a specific surface area of greater than 1,000 m2/g (re claim 25).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the length, surface area, mean particle size, of Crain et al by employing specific range for intended use, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering optimum ranges involves only routine skill in the art. In re Aller, 105 USPO 233.

Kim et al teach the use of conductive additive comprising reduced graphene oxide sheets [0065] for excellent conductivity and mechanical properties [0006]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the reduced graphene oxide sheet for the conductive additive of Crain et al for having excellent conductivity and mechanical properties.
As to width length or both of about 0.3 µm to about 10 µm, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the specific size for the reduced graphene oxide sheet of  the modified Crain et al for intended use, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crain et al (US 2011/0049437) in view of Kim et al (US 2012/0121891) and  Hou et al (US 2019/0256356).
The teaching as discussed above does not disclose wherein the carbon-based additive is porous (re claim 8), wherein the carbon nanotube is a multi- walled nanotube, a single-walled nanotube, or a combination thereof (re claim 11).
Hou et al teach the use of a carbon-based additive is porous [0038], wherein the carbon nanotube is a multi- walled nanotube, a single-walled nanotube, or a combination thereof [0021]. It .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crain et al (US 2011/0049437) in view of Kim et al (US 2012/0121891) and  Iftime et al (US 2021/0253429).
The teaching as discussed above does not disclose wherein the functionalized carbon nanotube is functionalized with hydroxide, carboxylic acid, or both.
Iftime et al teach the use of functionalized carbon nanotube is functionalized with carboxylic acid [0037]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the functionalized carbon nanotube to improve attachment of metal nanoparticles.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11/23/2021 have been considered but are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNG V NGO/Primary Examiner, Art Unit 2847